J-S80028-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

                                                   IN THE SUPERIOR COURT OF
COMMONWEALTH OF PENNSYLVANIA                             PENNSYLVANIA

                            Appellee

                       v.

VANDY BLANKENSHIP

                            Appellant                   No. 301 MDA 2016


           Appeal from the Judgment of Sentence January 19, 2016
             In the Court of Common Pleas of Lancaster County
              Criminal Division at No: CP-36-CR-0004698-2014


BEFORE: LAZARUS, STABILE, and RANSOM, JJ.

MEMORANDUM BY STABILE, J.:                         FILED FEBRUARY 09, 2017

        Appellant Vandy Blankenship appeals from the January 19, 2016

judgment of sentence entered in the Court of Common Pleas of Lancaster

County (“trial court”) following a jury trial where Appellant was found guilty

of first degree murder.1         Appellant challenges the denial of his omnibus

motion to suppress. Upon review, we affirm.

        The matter stems from a homicide that occurred on or around

September 3, 2014. On March 16, 2015, Appellant filed an omnibus pretrial

motion, including a motion to suppress. The trial court held a suppression

hearing on May 12, 2015. On December 9, 2015, the trial court issued an


____________________________________________


1
    18 Pa.C.S.A. § 2502(a).
J-S80028-16



opinion and order denying Appellant’s suppression motion.        The trial court

made the following factual findings.

              On September 3, 2014[,] at approximately 2:09 A.M.
              [Appellant] called Lancaster 911[FN1] stating that he
              wanted to report a murder. Officers Hatfield and Hanby
              arrived at the scene an[d] met Lieutenant Laser and
              Sergeant Stoltfus. Laser was in the residence and Stoltfus
              was on the front porch talking with [Appellant]. Officer
              Hatfield at the instruction of Lieutenant Laser began
              talking to [Appellant].

                    [Appellant] acknowledged that he made the 911 call
              after he arrived home and found the victim in a pool of
              blood. Hatfield checked with Countywide Communications
              and was informed of a York County warrant, however
              [Appellant] was not arrested. Hatfield asked if he would
              accompany them to the police station to talk about the
              incident and he agreed. [Appellant] also agreed to be
              searched for the safety of the police and no weapons were
              found. [Appellant] voluntarily entered the car, he was not
              handcuffed, and they drove to the police station.

                     Upon arrival they entered the station and went to the
              media room.       Officer Hatfield left to obtain a guest
              information sheet, and [Appellant] and another police
              officer, Sergeant Mummau remained.           Officer Hatfield
              returned and the guest information sheet was filled out.
              [Appellant] was talking to the officers for about 30 minute
              to 1 hour. He was not given any Miranda warnings and
              the interview was basically an information gathering
              section[(sic)].

               ....

                    After the first interview [Appellant] was questioned
              by Det. Mackley.[2]        Detective Mackley arrived and
              introduced himself to [Appellant] in the media room.
              Detective Mackley then left for about 40 minutes to take
____________________________________________


2
    Detective Mackley was also joined by Detective Zook.



                                           -2-
J-S80028-16


          care of some other matters.        He returned and asked
          [Appellant] if he would come upstairs to the detective
          division on the third floor. [Appellant] did and when they
          arrived [Appellant] agreed to be interviewed. [Appellant]
          was offered food and drink but declined. The interview
          started at 4:00 A.M. and continued to 8:30 A.M.
          [Appellant] had not been formally arrested no[r] were any
          Miranda warnings given.

              ....

                At 8:30 A.M.     the two detectives concluded the
          general interview and began a formal question and answer
          interview with [Appellant]. This consisted of 10 pages
          containing 92 questions and answers.       This interview
          commenced at 8:40 A.M. and concluded at 12:30 P.M.
          This was simply a continuation of the interview between
          [Appellant] and [Detective] Zook. [Appellant] was not
          given any Miranda warnings because he was not under
          arrest. He was fully cooperative with the police, never
          requesting an attorney, and never asked to end the
          interview or leave.

                At the conclusion of the interview [Appellant] was
          asked to provide a buccal sample and agreed to do so.
          Prior to giving the swab [Appellant] signed a Lancaster
          Bureau Police Consent agreeing to it.

                 At 12:45 P.M. [Appellant] was officially arrested on
          the outstanding York County warrant. He was given his
          Miranda warnings at 12:51 P.M.         Detective Mackley
          testified that [Appellant] understood his Miranda rights
          and then when asked at the hearing whether [Appellant]
          indicated that he wanted to proceed with continuing with
          the interview Detective Mackley answered “Yes, Sir. He
          was eager.”

                This continued until 4:58 P.M. when Detective
          Winters entered the room and Detective Mackley left.
          Detective    Winters  continued    questioning until
          approximately 7:00 P.M. when he terminated the
          interview.

          [FN1] He used the victim’s cell phone.


                                  -3-
J-S80028-16



Trial Court Opinion, 12/11/2015, at 1-5 (footnotes 2 and 3 omitted).

        After a jury trial that occurred from January 11 through January 19,

2016, Appellant was convicted of first degree murder and sentenced to life.

Appellant did not file any post-sentence motions; however, Appellant filed a

timely notice of appeal on February 18, 2016. After directing Appellant to

comply with Pa.R.A.P. 1925(b) and ordering the Commonwealth to respond,

the trial court entered an opinion pursuant to Pa.R.A.P. 1925(a) on April 14,

2016.

        Appellant raises two issues on appeal.

        I.    Did the trial court err in denying [Appellant’s] motion to
              suppress, where police did not have probable cause to
              arrest [Appellant] at 4:10 a.m. after approximately an
              hour of initial questioning when he was placed in a secure
              room, and therefore, any evidence taken from or
              statements made by [Appellant] should have been
              suppressed as fruit of the illegal arrest?

        II.   Did the trial court err in denying [Appellant’s] motion to
              suppress where police subjected [Appellant] to a custodial
              interrogation on September 3, 2014[,] at 4:10 a.m.
              without advising [Appellant] of his Miranda rights, and
              therefore, any statements made by [Appellant] should
              have been suppressed?

Appellant’s Brief at 4.

        Appellant’s arguments are practically identical; essentially, Appellant

argues that the trial court erred in denying the motion to suppress because

Appellant was in custody and subjected to a custodial interrogation at 4:10

a.m. without being advised of his Miranda rights.




                                      -4-
J-S80028-16



      Our standard of review of the denial of a motion to suppress is

            limited to determining whether the suppression court’s
            factual findings are supported by the record and whether
            the legal conclusions drawn from those facts are correct.
            Because the Commonwealth prevailed before the
            suppression court, we may consider only the evidence of
            the Commonwealth and so much of the evidence for the
            defense as remains uncontradicted when read in the
            context of the record as a whole. Where the suppression
            court’s factual findings are supported by the record, we are
            bound by these findings and may reverse only if the
            court’s legal conclusions are erroneous. The suppression
            court’s legal conclusions are not binding on an appellate
            court, whose duty it is to determine if the suppression
            court properly applied the law to the facts. Thus the
            conclusions of law of the courts below are subject to our
            plenary review.

Commonwealth v. Ransom, 103 A.3d 73, 76 (Pa. Super. 2014) (quoting

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa. 2010), cert denied 131
S. Ct. 110 (2010) (citations, quotations, and ellipses omitted)). Appellant is

not challenging the factual findings made by the trial court. Thus, the only

issue is whether the Appellant was subject to a custodial interrogation at

4:10 a.m.

      It is clear from the record that Appellant was subject to interrogation;

therefore, the paramount question is whether Appellant was in custody at

the time of questioning. “A person is in custody for Miranda purposes only

when he is ‘denied his freedom of action in any significant way or is placed in

a situation in which he reasonably believes that his freedom of action or

movement    is   restricted   by   the   interrogation.”   Commonwealth     v.




                                         -5-
J-S80028-16



Boczkowski, 846 A.2d 75, 90 (Pa. 2004) (quoting Commonwealth v.

Johnson, 727 A.2d 1089, 1100 (Pa. 1999)).

            [I]n determining whether an individual was in custody, the
            ‘ultimate inquiry is … whether there [was] a ‘formal arrest
            or restraint on freedom of movement’ of the degree
            associated with a formal arrest. The question of custody is
            an objective one, focusing on the totality of the
            circumstance, with due consideration given to the
            reasonable impression conveyed upon the person being
            questioned.

Id. (citations omitted). Additionally, factors to determine whether an

individual has been in custody include: “the basis for detention; its length;

its location; whether the suspect was transported against his or her will;

how far, and why; whether restraints were used; whether the law

enforcement officer showed, threatened, or used force; and the investigative

methods employed to confirm or dispel suspicions.”       Commonwealth v.

Mannion, 725 A.2d 196, 200 (Pa. Super. 1999) (citing Commonwealth v.

Busch, 713 A.2d 97, 101 (Pa. Super. 1998)).

      In the matter sub judice after officers responded to the scene following

Appellant’s 911 call, Appellant was asked to accompany Officer Hatfield to

the police station for an interview.    Prior to entering the vehicle, he was

searched solely for officer safety purposes. Appellant was not handcuffed or

restrained in any manner. Upon entering the police station he was led to an

unsecured portion of the police station while Officer Hatfield filled out a

guest information sheet. After his initial interview, Appellant was questioned

by Detective Mackley, who introduced himself to Appellant in the media


                                       -6-
J-S80028-16



room. Detective Mackley left Appellant for about 40 minutes to take care of

some other matters.         Appellant is not asserting that he was in custody at

that time.3

         Appellant’s challenge flows from the interrogation after Detective

Mackley returned.       At approximately 4:10 a.m., Detective Mackle returned

and asked Appellant if he would come upstairs to the detective division on

the third floor.       Appellant consented and agreed to be interviewed.

Appellant was not in restraints at this time. Appellant was offered food and

drink.    Furthermore, Appellant was fully cooperative with the police, never

requested an attorney, to leave, or to end the interview. While Appellant’s

interview lasted for an extended period of time, that alone is not

determinative. Upon review of the totality of the circumstances, Appellant

was not in custody at 4:10 a.m. on September 3, 2014. As Appellant was

not in custody, he was not subject to a custodial interrogation and the

officers were not required to advise him of his Miranda rights. Therefore,

the trial court properly denied Appellant’s motion to suppress. Appellant’s

claim fails.




____________________________________________


3
  Appellant is arguing that there was no probable cause to arrest Appellant
at this point; however, Appellant was not arrested at that time.



                                           -7-
J-S80028-16



     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/2017




                                 -8-